Citation Nr: 0635145	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-15 371A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for a post-traumatic 
stress disorder (PTSD), currently evaluated as 50% disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from August 1952 to August 
1956.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 2003 rating action that denied a rating in excess 
of 50% for PTSD.  

In May 2004, the veteran requested a Board hearing at the RO.  
By decision of September 2005, the Board remanded this case 
to the RO to afford him the requested hearing.  A January 
2006 VA Contact Report indicates that the veteran cancelled 
his Board hearing request in a telephone conversation.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran's PTSD is primarily manifested by 
disturbances of motivation, mood, and sleep, a circumstantial 
thought process, and limited judgment; these symptoms reflect 
no more than occupational and social impairment with reduced 
reliability and productivity due to symptoms including 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50% for PTSD are not 
met.  38 U.S.C.A.        §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9411 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist a claimant in obtaining evidence. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

A March 2003 pre-rating RO letter informed the veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his claims, and to advise the RO as to whether 
there was medical evidence showing treatment for his PTSD.  
That letter also provided notice of what was needed to 
establish entitlement to a higher rating (evidence showing 
that the disability had worsened), and the veteran and his 
representative were afforded opportunities to respond.  The 
Board finds that the veteran has thus received sufficient 
notice of the information and evidence needed to support his 
claim, and has been provided ample opportunity to submit such 
information and evidence.  

The 2003 RO letter also notified the veteran that the VA 
would make reasonable efforts to help him get evidence 
necessary to support his claims, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
That letter further specified what records the VA had 
received; what records the VA was responsible for obtaining, 
to include Federal records; and the type of records that the 
VA would make reasonable efforts to get, and requested the 
veteran to furnish evidence that he had that pertained to his 
claim.  The Board finds that that letter satisfies the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi,   16 Vet. App. 183, 187 (2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the U.S. 
Court of Appeals for Federal Claims (Court) held that proper 
VCAA notice should notify a veteran of: (1) the evidence that 
is needed to substantiate a claim; (2) the evidence, if any, 
to be obtained by the VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in his possession that 
pertains to this claim.  As indicated above, all 4 content of 
notice requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, a document fully meeting 
the VCAA's notice requirements was furnished to the veteran 
prior to the May 2003 rating action on appeal.  Moreover, the 
RO subsequently readjudicated the veteran's claim on the 
basis of additional evidence received, as reflected in April 
and May 2004 and October 2005 Supplemental Statements of the 
Case (SSOCs).

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the Statement of 
the Case and the April 2004 SSOC, and that this suffices for 
Dingess/Hartman.  While the Court also held that the VA must 
provide information regarding the effective date that may be 
assigned, and such notice has not been provided in this case, 
the Board finds that the RO's omission is harmless on the 
facts of this case.  Id.  Here, the claim for increase (for 
already service-connected disability) did not arise out of a 
claim for service connection; the Board is denying the claim 
(hence, no effective date is being assigned); and there is no 
indication whatsoever that the veteran is challenging any 
effective date already assigned (the claim on appeal is 
limited to a claim for an increased rating).   

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claim, to include 
obtaining available post-service VA medical records through 
2005.  In April 2003, the veteran was afforded a 
comprehensive VA psychiatric examination in connection with 
his claim, a report of which is of record and have been 
considered in adjudicating this claim.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence, in addition to that noted above, that has 
not been obtained.  A February 2004 VA Contact Report 
indicates that the veteran had no additional evidence to 
submit in connection with his claim.  With respect to the 
veteran's representative's April 2006 request for a new VA 
examination, claiming that the veteran had not been 
comprehensively examined since March 2002, the Board finds 
that, inasmuch as the veteran was comprehensively 
psychiatrically examined in April 2003 in connection with 
this claim, no new VA examination is necessary.  The Board is 
satisfied that that examination report, together with 
numerous regular VA outpatient psychiatric treatment records 
through 2005, are adequate to equitably adjudicate this 
claim.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration.    

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's PTSD has been rated as 50% disabling under the 
provisions of         38 C.F.R. § 4.130, DC 9411.  Under that 
DC, a 50% rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70% rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100% rating is warranted for total occupational and social 
impairment, due to such symptoms as: grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives or one's own occupation or name.

Considering the pertinent evidence in light of the criteria 
of DC 9411, the Board finds that the veteran's PTSD is not 
more than 50% disabling.  The medical evidence of record 
documents that the PTSD is primarily manifested by symptoms 
of disturbances of motivation, mood, and sleep, a 
circumstantial thought process, limited judgment, and 
difficulty in maintaining effective social relationships 
outside the family.  However, the veteran has good social 
interactions with his wife, and the ability to perform the 
activities of daily living.  Moreover, his grooming and 
hygiene have been consistently normal, and he does not have 
classic panic attacks.

In January 2003, the veteran was seen in the VA outpatient 
clinic and noted that he had a difficult time getting along 
with people.  He currently presented in a friendly, talkative 
manner.  The diagnosis was PTSD by history.

In February 2003, the veteran was hospitalized at a VA 
medical facility with suicidal ideation.   He had a several-
month history of irritability and sleeping too much.  On 
examination, the veteran was neat and clean and dressed 
appropriately.  He was alert and oriented in 3 spheres, and 
there was no psychomotor retardation or hyperactivity.  Mood 
was euthymic, and affect full and appropriate.  Thought 
process was goal-oriented and logical, and there were no 
delusions, hallucinations, other psychotic symptoms, or 
suicidal or homicidal ideations.  The veteran's ability to 
sustain a focus and to concentrate was intact.  He had 
insight into his illness and was able to understand 
situations and act appropriately.  Associations were intact, 
eye contact was steady, and attitude was cooperative.  The 
veteran's hospital course was uneventful, and he was 
typically quite cooperative, but sometimes socially 
inappropriate.  He expressed variable, vague suicidal 
ideation, always with reference to the potential for external 
stimuli to precipitate it, but never with a concrete, stated 
plan.  He denied suicidal ideation at the time of hospital 
discharge with diagnoses of recurrent major depressive 
disorder, and a history of alcohol dependence, in remission.  
A Global Assessment of Functioning (GAF) score of    50 was 
assigned.

On March 2003 VA outpatient evaluation, the veteran was 
pleasant and  neatly dressed and groomed, and currently 
denied suicidal intent.  

On early April 2003 VA psychiatric examination, the veteran 
complained of frequent nightmares approximately 3 or 4 nights 
per week, and flashbacks approximately 2 or 3 times per 
month.  The examiner noted that the veteran's described 
symptoms were not consistent with classic panic attacks.  He 
was easily startled, and had some symptoms of hypervigilance.  
He stated that he avoided going out of his home, because he 
was afraid of people and afraid of going out at night.  He 
complained of restless sleep, out-of-body experiences 2 or 3 
times per year, delusions, and easy irritability.  The 
veteran currently lived with his wife of   28 years, and last 
worked as a carpenter over 20 years ago.  On mental status 
examination, the veteran was alert and oriented in 3 spheres, 
with a better mood and a full affect.  He last had suicidal 
thoughts about 3 weeks ago, but currently had none.  He had a 
number of paranoid thoughts, and thought processes were 
circumstantial.  Speech was normal, and the veteran was 
talkative.  Psychomotor activity was within normal limits.  
The veteran was casually groomed and dressed, with good eye 
contact, and fair insight and judgment.  

The impressions included PTSD, alcohol abuse in remission, 
and borderline personality disorder, and a GAF score of 45 
was assigned.  The examiner commented that that GAF score 
reflected a combination of the veteran's conditions, and was 
most affected by his symptoms consistent with borderline 
personality disorder, and opined that a GAF score of 60 would 
reflect solely his PTSD.  The doctor noted that the veteran's 
nightmares did not appear to be causing him distress.         

In mid-April 2003, the veteran was seen in the VA outpatient 
clinic with complaints of having awakened with a pounding 
heart and feelings of panic.  He planned to start working in 
his garden, a summer activity that he enjoyed.  He spoke of 
ongoing difficulties with his neighbors, who he felt had been 
harassing him with loud noises.  He presented in a very 
animated, conversant manner.  The diagnoses were PTSD by 
history and borderline personality disorder.  

In July 2003, the veteran was seen in the VA outpatient 
clinic with a somewhat disjointed account of having disturbed 
sleep and difficulty getting along with people, being 
misunderstood, having out-of-body experiences, and hearing 
voices.  He denied suicidal thoughts.  He was casually 
dressed and groomed, and alert and oriented.  He complained 
of memory problems.  He kept busy with yard and garden work, 
garage sales, and flea markets.  The diagnosis was PTSD by 
history.

In August 2003, the veteran was seen in the VA outpatient 
clinic with complaints of feeling worn-out and tired, low 
motivation, and lack of interest in things.  He was unhappy 
with his town and neighbors.  He did enjoy his garden and 
garage sales.  The assessment was that he continued to need 
encouragement to recognize the positives in his life.

In October 2003, the veteran was seen in the VA outpatient 
clinic with complaints of depression, lack of friends, and 
unhappiness with his life. but enjoyed decorating his yard 
for Hallowe'en and other holidays.  He presented in his usual 
dramatic, egocentric fashion, but denied any self-destructive 
thoughts.  The diagnosis was dysthymic disorder.

In November 2003, the veteran telephoned the VA outpatient 
clinic with suicidal thoughts and complaining of problems 
with neighbors due to verbal aggression.

In February 2004, the veteran was seen in the VA outpatient 
clinic with complaints of flashbacks after watching 
television.  He received some relief from prescribed 
medication, but had sleep problems, in that he slept too 
much.  He stated that his wife did household chores inside 
the house, while he performed them outside.  The veteran 
presented in a serious, conversant manner.  He had negative 
opinions about most people, but did not understand why he was 
not more successful in relationships.  The diagnoses were 
PTSD and borderline personality disorder.

On March 2004 VA mental status examination, the veteran was 
cooperative, although he tended to challenge the interviewer 
and preferred to focus on issues of interest to him.  Eye 
contact was good.  He was restless, with dramatic gestures, 
but there was no psychomotor agitation or retardation.  
Speech was normal, but increased in amount and difficult to 
interrupt.  Mood was depressed and irritable.  Affect was 
initially expansive, but mildly irritable, briefly tearful, 
and normal in range and reactivity.  Thought form was very 
circumstantial, and the veteran was difficult to redirect, 
but associations were intact.  The diagnoses included history 
of diagnoses of PTSD and alcohol abuse, depressive disorder, 
and disassociative disorder, and a tentative GAF score of 50 
was assigned.
    
In August 2004, the veteran was seen in the VA outpatient 
clinic.  On mental status examination, the veteran had 
limited motivation.  He had no problem with calculations.  He 
was dressed appropriately, and there was no psychomotor 
agitation or retardation.  There was an increased amount of 
speech.  Mood was down, and affect was overall euthymic, with 
mild irritability.  Thought process was mildly 
circumstantial, and there were no suicidal or homicidal 
ideations.  The veteran had partial insight, tending to 
externalize blame for most problems, and judgment was 
limited.  The diagnostic impression was protean 
manifestations of psychiatric illness with prominent 
dissociative episodes, most consistent with mixed personality 
disorder with narcissistic and borderline traits, with 
superimposed depression and questionable PTSD.

In September 2005, the veteran was admitted to a PTSD program 
at a VA Domiciliary with complaints of having difficulty with 
neighbors, getting into car accidents, and having difficulty 
coping.  After initial evaluation, a GAF score of   50 was 
assigned.  During his treatment course, the veteran was open, 
attentive, and appropriate during group therapy, and actively 
participated in group discussions.  However, he left the 
program prematurely, stating that he had to take care of his 
wife, who was having medical problems, and because he felt 
that the program was not working for him.  He reported that 
his main objective had been to obtain an increase in his VA 
percentage disability rating, and that he had been told that 
participation in the PTSD program was the way to achieve that 
goal.  At the time of irregular discharge from the PTSD 
program, the veteran denied suicidal or homicidal ideations, 
and a GAF score of 36 was assigned on the basis of diagnoses 
of PTSD, a history of alcohol abuse, a depressive disorder, 
cluster B traits, mild chronic renal insufficiency, 
hypertension, coronary artery disease, and chronic neck and 
back pain.

Considering the evidence in light of the criteria noted 
above, the Board finds that the veteran's psychiatric 
symptoms are indicative of occupational and social impairment 
with reduced reliability and productivity due to certain 
symptoms, including difficulty in establishing and 
maintaining effective work and social relationships, thus 
meeting the criteria for no more than the assigned 50% 
rating.  In reaching this determination, the Board has 
considered the medical evidence which shows that, although 
the veteran has disturbances of motivation, mood, and sleep, 
a circumstantial thought process, limited judgment, and 
difficulty in maintaining effective social relationships 
outside the family, he has good social interactions with his 
wife, and the ability to perform the activities of daily 
living.  He busies himself with yard and garden work, garage 
sales, and flea markets.  Moreover, his grooming and hygiene 
have been consistently normal, and he does not have classic 
panic attacks. 

The Board finds that the symptoms associated with the 
veteran's PTSD simply do not meet the criteria for at least 
the next higher 70% rating, that is, occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to certain symptoms; rather, the Board finds that those 
delineated symptoms are not characteristics of the veteran's 
current psychiatric disability.  Specifically, the veteran 
has not been shown to have a flattened affect; circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
or difficulty in understanding complex commands.  While his 
judgment has been limited, and he has difficulty in 
establishing and maintaining effective social relationships, 
he does not have obsessional rituals, illogical or irrelevant 
speech, near-continuous panic or depression, impaired impulse 
control, spatial disorientation, neglect of personal 
appearance and hygiene, or the inability to establish and 
maintain effective relationships.  

The Board also notes that the veteran has been assigned GAF 
scores ranging from 36 to 60, as consistently reflected in 
numerous VA clinic records and examination reports from 2003 
to 2005.  According to the 4th Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), GAF scores between 31 and 40 
are indicative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depression with avoidance of friends, neglect of 
family, and inability to work).  GAF scores between 41 and 50 
are indicative of serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting), or any 
serious impairment in social, occupational, or school 
functioning (e.g. having no friends, being unable to keep a 
job).  GAF scores between 51 and 60 are indicative of 
moderate symptoms (e.g., a flat affect and circumstantial 
speech, occasional panic attacks), or moderate difficulty in 
social, occupational, or school functioning (e.g., having few 
friends, having conflicts with peers or co-workers).  

There is no question that a GAF score and its interpretations 
are important considerations in rating a psychiatric 
disability; however, the GAF scores assigned in a case, like 
an examiner's assessment of the severity of a condition, are 
not dispositive of the percentage disability rating issue; 
rather, a GAF score must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  
In this case, the medical evidence of record fails to show 
that the veteran's PTSD symptoms include illogical, obscure, 
or irrelevant speech, major impairment in judgment, thinking, 
or mood, serious suicidal ideation, severe obsessional 
rituals, frequent shoplifting, a flat affect, or panic 
attacks.  The Board notes that, while a VA psychiatrist in 
2003 assigned a GAF score of 45 based on diagnostic 
impressions including PTSD, alcohol abuse in remission, and a 
borderline personality disorder, he commented that that GAF 
score reflected a combination of the veteran's conditions, 
and was most affected by his symptoms consistent with 
borderline personality disorder, and opined that a GAF score 
of 60 would reflect solely his PTSD (his sole service-
connected psychiatric disability).  As noted above, GAF 
scores between 51 and 60 are indicative of only moderate 
symptoms.  Similarly, the GAF score of 36 assigned at the 
time of the veteran's irregular discharge from a PTSD program 
at a VA Domiciliary in September 2005 reflected a combination 
of the veteran's significant non-service-connected 
disabilities (a history of alcohol abuse, a depressive 
disorder, cluster B traits, mild chronic renal insufficiency, 
hypertension, coronary artery disease, and chronic neck and 
back pain) in addition to PTSD, his sole service-connected 
disability.

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 50% for PTSD must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  See 38 U.S.C.A.    § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

ORDER

A rating in excess of 50% for PTSD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


